Hall, Presiding Judge.
Plaintiff appeals from the sustaining of the defendants’ motion to dismiss. The petition sought a declaratory judgment alleging that the plaintiff was employed as a clerk in a bookstore located in Fulton County and that his employer desired to offer for sale in the bookstore two publications known as "The Trembling of a Leaf” and "The Sensuous Woman.” If these publications were offered for sale, he would be required to sell them. He alleged that the character of these publications was such that the defendant, District Attorney of the Atlanta Judicial Circuit, might consider them to be "obscene” within the meaning of Code Ann. § 26-2101 and thereby subject the plaintiff to criminal prosecution. Being faced with either the loss of his job or the risk of prosecution, he seeks declaratory relief.
Submitted March 1, 1972
Decided March 15, 1972.
Haas, Holland, Levison & Gibert, Hugh W. Gibert, for appellant.
Carter Goode, Joel M. Feldman, for appellees.
The Supreme Court has held that this type of petition does not present an actual justiciable controversy under the Declaratory Judgment Act of 1945. Code Ann. Ch. 110-11; Butler v. Ellis, 203 Ga. 683 (47 SE2d 861).
The trial court did not err in sustaining the defendant’s motion to dismiss the petition.

Judgment affirmed.


Pannell and Quillian, JJ., concur.